 1                  PARKER & COVERT LLP                                  EXEMPT FROM FILING FEES PER
                   17862 EAST SEVENTEENTH STREET                        GOVERNMENT CODE SECTION 6103
 2                     SUITE 204 • EAST BUILDING
                       TUSTIN, CALIFORNIA 92780
 3                     TELEPHONE (714) 573-0900
                        FACSIMILE (714) 573-0998
 4                      scovert@parkercovert.com

 5             Spencer E. Covert, State Bar No. 047633
 6   Attorneys for Defendants LOS RIOS COMMUNITY
     COLLEGE DISTRICT and JOHN KNIGHT
 7
 8                                     UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10                                        SACRAMENTO COURTHOUSE
11   DAWN WOLTKAMP, an individual,                       Case No. 2:20-cv-00457-JAM-AC
                                                         Judge: John A. Mendez
12                               Plaintiff,
                                                         STIPULATION FOR DEFENDANT LOS
13            v.                                         RIOS COMMUNITY COLLEGE
                                                         DISTRICT’S NON-OPPOSITION AND
14   LOS RIOS CLASSIFIED EMPLOYEES                       RELEASE FROM COSTS AND FEES;
     ASSOCIATION; LOS RIOS COMMUNITY                     ORDER
15   COLLEGE DISTRICT; and JOHN KNIGHT,
     in his official capacity as President of the
16   Board of Trustees of the Los Rios Community
     College District,
17
                                 Defendants.             Action Filed: February 28, 2020
18                                                       Trial Date:   None
19                                              RECITALS
20             WHEREAS, on February 28, 2020, Plaintiff Dawn Woltkam filed a lawsuit against
21   the Defendants listed in the caption above, including Los Rios Community College District
22   and the former President of its Board of Trustees, John Knight (referenced together below as
23   the “LRCCD Defendants”); and
24             WHEREAS, on March 6, 2020, the LRCCD Defendants were served with the
25   Summons and Complaint; and
26             WHEREAS, at all relevant times in this lawsuit, Plaintiff was a Los Rio Community
27   College District employee; and
28   ///
     112197v1 / PRIVATE.308.38                      1
           STIPULATION FOR DEFENDANT LOS RIOS COMMUNITY COLLEGE DISTRICT’S NON-OPPOSITION
                               AND RELEASE FROM COSTS AND FEES; ORDER
 1             WHEREAS, all allegations against the LRCCD Defendants in the complaint filed by
 2   Plaintiff on February 28, 2020 (“Complaint”), result from events and circumstances arising
 3   from Plaintiff’s employment with the Los Rios Community College District, and her
 4   participation in the Los Rios Classified Employees Association; and
 5             WHEREAS, the LRCCD Defendants are not interested in contesting the merits of the
 6   allegations in the Complaint or being exposed to payment of Plaintiff’s costs and attorneys’
 7   fees should Plaintiff ultimately prevail.
 8             NOW THEREFORE, Plaintiff and the LRCCD Defendants (collectively referred to
 9   herein as “the Parties”) hereby stipulate as follows:
10                                          STIPULATION
11             IT IS HEREBY STIPULATED by and between the Parties, by and through their
12   respective counsel of record, that the LRCCD Defendants shall remain as defendants in
13   Plaintiff’s lawsuit, but shall not oppose or otherwise contest the allegations or underlying
14   legal theories in the Complaint. In exchange for the LRCCD Defendants’ agreement not to
15   oppose the allegations or underlying legal theories in the Complaint, Plaintiff shall waive her
16   right to recover attorneys’ fees and costs from the LRCCD Defendants if Plaintiff prevails in
17   the lawsuit.
18             Should the LRCCD Defendants oppose the allegations or underlying legal theories in
19   the Complaint this Stipulation will be null and void.
20
21             SO STIPULATED.
22   Dated: March 9, 2020                        PARKER & COVERT LLP
23
                                                 By:    /s/ Spencer E. Covert
24                                                     Spencer E. Covert
                                                       Attorneys for Defendants Los Rios
25                                                     Community College District, and John Knight
26   ///
27   ///
28   ///
     112197v1 / PRIVATE.308.38                         2
           STIPULATION FOR DEFENDANT LOS RIOS COMMUNITY COLLEGE DISTRICT’S NON-OPPOSITION
                               AND RELEASE FROM COSTS AND FEES; ORDER
 1   Dated: March 9, 2020                   FREEDOM FOUNDATION
 2
                                             By:     /s/ Karen Sweigart as authorized on 3/9/20
 3                                                  Karen Sweigart
                                                    Shella Sadovnik
 4                                                  Attorneys for Plaintiff Dawn Woltkamp
 5
 6
 7             IT IS SO ORDERED.
 8
     DATED: March 10, 2020                     /s/ John A. Mendez_____________________
 9                                             United States District Court Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     112197v1 / PRIVATE.308.38                  3
          STIPULATION FOR DEFENDANT LOS RIOS COMMUNITY COLLEGE DISTRICT’S NON-OPPOSITION
                              AND RELEASE FROM COSTS AND FEES; ORDER
